UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
LOVELL BELTON

                                Plaintiff,
                                                               NOT FOR PUBLICATION
                  - against -
                                                                      ORDER
THE STATE OF NEW YORK (for NYPD                                 19-MC-1242 (PKC) (LB)
Transit Police District #30); JUDGE
KATHERINE ROBERTS (DOE) (ALIAS –
ANITA BAKER); MOTHER OF REGINALD
(DOE); REGINALD (DOE); ALIAS ANITA
BAKER; LORI FRANCES WHARTON
(DOE); and LA-LISA SCHUDDER,

                                Defendants.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

         On August 31, 2007, the Honorable District Judge Raymond Dearie barred Plaintiff Lovell

Belton (“Plaintiff”) from filing any future action in this Court without first obtaining leave to do

so. Belton v. Horn, No. 07-CV-2731, slip op. (E.D.N.Y. Aug. 31, 2007) (citing 28 U.S.C. § 1651).

On May 2, 2019, Plaintiff commenced the instant action by submitting a complaint (Dkt. 1) and

motion for leave to proceed in forma pauperis (“IFP”) (Dkt. 2). In the portion of the standard-

form complaint in which Plaintiff was asked to state a claim, he wrote: “Each defendant

acted/enacted unsuitably toward a respectful means.” (Compl., at 6.) Identifying federal question

as the basis on which this Court exercises jurisdiction, Plaintiff states that this Court has

jurisdiction based on the following federal statutes, federal treaties, and/or provisions of the United

States Constitution: “1. Insufficient Credit Report” and “2. Lack of aided medical payment on two

different times.” (Id. at 5.) Finally, Plaintiff seeks relief in the form of “one zillion dollars and

whatever deemed suitably recovering by said/alleged claim with restoration to credit any feasible

housing of domestic nature.” (Id. at 7.)
                                                           1
          Plaintiff’s submissions to this Court do not provide any valid reason to allow this action to

proceed. Thus, Plaintiff’s application for leave to file is denied. See Lau v. Meddaugh, 229 F.3d

121, 123 (2d Cir. 2000) (“The district courts have the power and obligation to protect the public

and the efficient administration of justice from individuals who have a history of litiga tio n

entailing vexation, harassment and needless expense to other parties and an unnecessary burden

on the courts and their supporting personnel.” (quotations and brackets omitted)); Keyes v. Quinn,

No. 17-CV-6429 (JMA), 2017 WL 6570869, at *3 (E.D.N.Y. Dec. 22, 2017) (dismiss ing

complaint because “[e]ven affording plaintiff’s submissions a liberal construction, the Court finds

that they lack an arguable basis in law and fact and are thus frivolous”). Accordingly, the Court’s

order barring Plaintiff from filing any future IFP complaints without first seeking leave to do so

remains in effect. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal.     Coppedge v. United States, 369 U.S. 438, 444–45 (1962).           The Clerk of Court is

respectfully directed to enter judgment and close this case.

                                                        SO ORDERED.


                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
Dated: May 13, 2019
       Brooklyn, New York




                                                   2
